         Case 2:19-cv-02571-CM-TJJ Document 1 Filed 09/18/19 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 BOILERMAKER-BLACKSMITH NATIONAL )
 PENSION TRUST, BOILERMAKERS                  )
 NATIONAL HEALTH AND WELFARE                  )         Civil Action No.
 FUND, BOILERMAKERS NATIONAL                  )
 ANNUITY TRUST, BOILERMAKERS’                 )
 NATIONAL APPRENTICESHIP PROGRAM, )
 THE MOBILIZATION, OPTIMIZATION,              )
 STABILIZATION AND TRAINING FUND,             )
 and JOHN FULTZ as a fiduciary for all of the )
 above-named Funds,                           )
                                              )
                    Plaintiffs,               )
                                              )
             v.                               )
                                              )
 REYNOLDS MANUFACTURING CO., INC., )
                                              )
                    Defendant.                )

                                           COMPLAINT

        1.     This action arises from Defendant Reynolds Manufacturing Co., Inc.’s

(“Defendant”) failure to permit Plaintiffs, Boilermaker-Blacksmith National Pension Trust,

Boilermakers National Health and Welfare Fund, Boilermakers National Annuity Trust,

Boilermakers’ National Apprenticeship Program, the Mobilization, Optimization, Stabilization

and Training Fund (collectively the “Funds”) to conduct an audit of Defendant’s payroll records

in violation of certain collective bargaining agreements and the incorporated Trust documents.

                               REQUEST FOR PLACE OF TRIAL

        2.     Pursuant to District of Kansas Rule 40.2, the Plaintiffs request that trial be held in

Kansas City, Kansas.

        3.     The Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it arises under Sections 502 and 515 of the Employee Retirement Income

Security Act of 1974, as amended ("ERISA"), 29 U.S.C. §§1132 and 1145.
           Case 2:19-cv-02571-CM-TJJ Document 1 Filed 09/18/19 Page 2 of 4




          4.    The Funds are multi-employer trust funds within the meaning of Section 3(37) of

ERISA, 29 U.S.C. § 1002(37) and have been established pursuant to Section 302(c)(5) of the

Labor Management Relations Act (“Taft-Hartley Act”), 29 U.S.C. § 186(c)(5).

          5.    The Funds are maintained for the purpose of providing retirement, medical and

related benefits to eligible participants and beneficiaries.

          6.    Plaintiff John Fultz is a trustee and fiduciary for each of the Funds within the

meaning of Section 3 of ERISA, 29 U.S.C. §1002(21), and as such, is a proper party to this

action.

          7.    Plaintiffs are administered within this judicial District.

          8.    Defendant was obligated to make contributions to the Funds under one or more

collective bargaining agreements (“the CBA”) with the International Brotherhood of

Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers Local Lodge 154.

          9.    Defendant is or was engaged in the construction business and maintains its

principal place of business at 621 Railroad Avenue, Avonmore, Pennsylvania 15618.


          10.   Pursuant to the aforesaid CBA and the provisions of ERISA, Plaintiff Funds have

the right to examine and audit Defendant's books and payroll records to determine whether

Defendant has made proper deductions, contributions, payments and remittances for all

employees covered by the CBA.

          11.   In violation of the CBA, Defendant has failed to submit such reports and has

refused to make available its books and payroll records for an audit. Plaintiff Funds are unable

to accurately determine what amounts are due under the CBA without receipt of such reports

and the performance of such an audit.

          12.   Pursuant to the CBA, the incorporated trust agreements, as well as the

provisions of ERISA, Defendant is also obligated to Plaintiff Funds for all reasonable auditing




                                                  -2-
        Case 2:19-cv-02571-CM-TJJ Document 1 Filed 09/18/19 Page 3 of 4




and attorneys' fees and other legal expenses incurred in securing said audit and in collecting

any delinquencies determined to be owed by Defendant as a result thereof.

       13.    Plaintiff Funds are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury and damage unless Defendant is ordered to specifically

perform under the federal statutes and the CBA herein described and is restrained from

continuing to refuse to perform as thereunder required.


       WHEREFORE, Plaintiff Funds demand the following relief against Defendant:

              a.      A preliminary and/or permanent injunction enjoining Defendant from

                      violating the terms of such CBA and directing said Defendant to make

                      immediate payments of all monies past due and timely payments of all

                      monies to become due to Plaintiff Funds pursuant to said CBA, and

                      enjoining Defendant from disposing of assets; and

              b.      For Defendant to be required to file complete reports with Plaintiff Funds

                      covering all aspects of such Defendant's business operations through the

                      present; and

              c.      For Defendant to be required (in compliance with said CBA) to present for

                      inspection and/or copying all payroll, tax and other records pertaining to

                      hours worked by such Defendant's employees from January 1, 2017 to

                      December 31, 2017 to enable Plaintiff to verify the accuracy of the

                      amounts paid and/or due and owing to the Plaintiff; and

              d.      For a money judgment in favor of Plaintiff and against Defendant in the

                      sum of all amounts shown to be owed as a result of any audit performed

                      by Plaintiff or report filed by Defendant; plus liquidated damages at twelve

                      percent (12%) of the principal delinquency owed by Defendant; interest

                      on both the principal delinquency and liquidated damages at the rate of
                                              -3-
         Case 2:19-cv-02571-CM-TJJ Document 1 Filed 09/18/19 Page 4 of 4




                        one percent (1%) per month; reasonable auditing fees; reasonable

                        attorneys’ fees; and costs of suit; and

                e.      For the Court to retain jurisdiction of the case pending compliance with its

                        orders; and

                f.      For such other and further relief as the Court may deem just.


                                               TUCKER ARENSBERG, P.C.


                                               /s/ Neil J. Gregorio
                                               Neil J. Gregorio, Esquire
                                               KS ID No. 28000
                                               PA ID No. 90859
                                               ngregorio@tuckerlaw.com

                                               1500 One PPG Place
                                               Pittsburgh, PA 15222
                                               (412) 566-1212

                                               Attorneys for Plaintiff

TADMS:5198746-2 033794-187457




                                                -4-
